Opinion issued September 13, 2016




                                       In The

                                 Court of Appeals
                                      For The

                              First District of Texas
                               ————————————
                                 NO. 01-16-00614-CV
                               ———————————
      IN RE FRANK COPPOLA AND BRIDGET COPPOLA, Relators



             Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

      Relators, Frank Coppola and Bridget Coppola, have filed a petition for a writ

of mandamus, challenging the trial court’s order denying their motion to designate

responsible third parties.1




1
      The underlying case is Nancy Adams and Adams Investment Properties, L.L.C. v.
      Frank Coppola and Bridget Coppola, cause no. 2015-13321, in the 281st District
      Court of Harris County, Texas, the Honorable Sylvia Matthews presiding.
       We deny the petition and dismiss as moot relators’ agreed motion to stay the

trial setting.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Brown.




                                         2